Matter of Bawasilya Nyairah R. (Maria Isabel R.) (2016 NY Slip Op 02296)





Matter of Bawasilya Nyairah R. (Maria Isabel R.)


2016 NY Slip Op 02296


Decided on March 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2016

Friedman, J.P., Andrias, Saxe, Richter, JJ.


636

[*1]In re Bawasilya Nyairah R., also known as Baasilya R., A Dependent Child Under the Age of Eighteen Years, etc.,
andMaria Isabel R., also known as Maria D., Respondent-Appellant, Lutheran Social Services of New York, Petitioner-Respondent.


Dora M. Lassinger, East Rockaway, for appellant.
Carrieri & Carrieri, P.C., Mineola (Ralph R. Carrieri of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Bobette M. Masson-Churin of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about September 29, 2014, which, to the extent appealed from, determined, after a fact-finding hearing, that respondent mother permanently neglected the subject child, unanimously affirmed, without costs.
The record demonstrates by clear and convincing evidence that, despite petitioner agency's diligent efforts, respondent failed to plan for the return of the subject child (Social Services Law § 384-b[3][g][i]; [4][d]; [7][a]). Despite respondent's completion of a parenting skills course and participation in individual therapy, the quality of her visits with the subject child was poor, since she actively favored her son to the detriment of the subject child, and she demeaned both children's physical appearance (see Matter of Marissa Tiffany C-W. [Faith W.], 125 AD3d 512 [1st Dept 2015]). Further, respondent refused or rejected the agency's assistance in completing the remainder of the services offered to her, including anger management and vocational training (see Matter of Isaac A.F. [Crystal F.], 133 AD3d 515 [1st Dept 2015]). The agency is not a guarantor of respondent's success "in overcoming . . . her predicaments" (Matter of Sheila G., 61 NY2d 368, 385 [1984]; Matter of Imani Elizabeth W., 56 AD3d 318, 319 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 29, 2016
CLERK